Citation Nr: 1115997	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  03-14 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to recognition as the surviving spouse of the Veteran.

2.  Entitlement to recognition as the surviving spouse of the Veteran.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 until October 1967.  He died in September 1992.  The appellant asserts that she is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the RO).

This case has previously come before the Board.  The Secretary and the Veteran (the parties) filed a joint motion for remand.  In April 2007, the Court vacated the Board's December 2004 decision pertaining to whether new and material evidence had been received sufficient to reopen the claim of entitlement to recognition as surviving spouse.  In October 2008, the matter was remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.

In connection with her appeal, the appellant testified in Washington, D.C., via videoconference in March 2004 before a Veterans Law Judge who is no longer employed with the Board.  The Board notes that while the appellant has not been given an opportunity to appear for another Board hearing, the claim is being reopened and granted, and as such, there is no prejudice to the appellant.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  In a March 1999 decision, the Board denied the claim of entitlement to recognition as surviving spouse of the Veteran.

2.  The appellant's 1967 marriage to the Veteran was terminated by divorce in May 1985; thereafter, prior to October 1991, a valid common law marriage was established.  


CONCLUSIONS OF LAW

1.  The March 1999 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  Evidence submitted since that decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100.

2.  The criteria for recognition as the surviving spouse of the Veteran have been met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being reopened and granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

I.  New & Material Evidence

When the Board has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

38 C.F.R. § 3.156(a) was amended in August 2001.  The amendment is applicable only to claims filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The claim in this case was filed in June 2001.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant seeks to reopen the claim of entitlement to recognition as the surviving spouse.  Having considered the evidence, the Board finds that new and material sufficient to reopen the claim has been submitted.

The issue of entitlement to recognition as the surviving spouse was denied by the Board in March 1999.  The appellant filed an application to reopen the claim in June 2001.  

In the March 1999 decision, the Board determined that the appellant had failed to meet any of the requirements for a finding of common law marriage.  The decision notes that the evidence did not establish a valid Ohio common law marriage in effect at any time subsequent to a May 1985 divorce, and prior October 10, 1991, the date upon which State of Ohio ended its recognition of common law marriage.  That decision is final.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

In essence, at the time of the prior Board decision in March 1999, the record, did not establish by clear and convincing evidence, that a valid Ohio common law marriage had been established during the relevant period after the May 1985 divorce.  The evidence added to the record since the March 1999 Board decision includes a February 2011 legal opinion to the effect that there was a valid common law marriage during the relevant period under the laws of Ohio.  This evidence, if accepted as true, appears to raise a possibility that there was a valid common law marriage in the State of Ohio during the relevant period.  The Board finds the appellant has submitted new and material evidence.  Therefore, the claim of entitlement to recognition as a spouse is reopened.

II.  Status as Surviving Spouse

The appellant and the Veteran were married in July 1967.  They were divorced in May 1985.  The appellant contends that after the May 1985 divorce, she and the Veteran reconciled and continuously lived to together as husband and wife thereafter, and until the Veteran died.  Thus, she asserts a common law marriage was established under the laws of the State of Ohio during the relevant period.

In order to establish her status as claimant, it must be shown that the appellant had a valid marriage to the Veteran.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  The term "surviving spouse" means a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse).  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2010).  A spouse of a veteran is a person whose marriage to the veteran is valid according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2010).

In regard to the issue of whether the appellant and the Veteran continuously lived together during the relevant period, the Board notes that there is both positive and negative evidence that has been weighed.  For example, while the Veteran stated he was living in a furnished basement apartment in correspondence received in November 1991, other documents showing the same address for the appellant and the Veteran during the relevant period, include not only the death certificate, but also the Veteran's driver's license, a 1989 VA identification card, and a 1992 summons for a traffic ticket.  

In addition, while the Veteran used an address other than the address of the appellant during the relevant period, the February 2011 private legal opinion notes that the alternate addresses provided were those of family members (brother, sister, niece), adding that a desire to withhold financial information from a spouse by having information sent to another address is not sufficient under Ohio law to undercut the clear and convincing quality of the evidence to support a valid common law marriage, particularly in light of the other evidence, to include the established joint bank account.  The opinion notes that the finding is supported by statements from witnesses, to include the appellant's and the Veteran's daughter, a neighbor, and a fellow church member to the effect that the appellant and Veteran presented themselves to the community as husband and wife, maintaining and living in their home.  

The February 2011 legal opinion specifically concludes that a valid common law marriage between the appellant and the Veteran was established in November 1985, noting various documents in which the Veteran identified the appellant as his spouse, to include life insurance documents, dated in December 1986 and September 1987, a December 1992 letter from the Veteran's former employer to the appellant informing her that she is entitled to a surviving spouse pension, and a February 1998 letter from the life insurance carrier reflecting a death benefit payment to her.  

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.  


ORDER

The application to reopen the claim of entitlement to recognition as the surviving spouse of the Veteran is granted.  

Entitlement to recognition as the surviving spouse of the Veteran is granted.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


